Case 2:18-cv-11776-AJT-EAS
             Case: 20-1248 ECF
                           Document:
                               No. 111
                                     23-1
                                        filed Filed:
                                              04/20/20
                                                     04/20/2020
                                                          PageID.2953
                                                                  Page: 1Page 1 of 3 (1 of 3)



                                            No. 20-1248
                                                                                        FILED
                            UNITED STATES COURT OF APPEALS                        Apr 20, 2020
                                                                             DEBORAH S. HUNT, Clerk
                                 FOR THE SIXTH CIRCUIT


 In re: UNIVERSITY OF MICHIGAN, et al.,                   )
                                                          )                 ORDER
         Petitioners.                                     )




         Before: SILER, DAUGHTREY, and GIBBONS, Circuit Judges.


         The University of Michigan, its Board of Regents, Pamela Heatlie, Robert Sellers, Martin

 Philbert, Erik Wessel, Laura Blake Jones, E. Royster Harper, Suzanne McFadden, and Paul

 Robinson (collectively, “the University”) petition for a writ of mandamus, asking us to compel

 the district court to: permit the University to move forward with a student-conduct hearing of

 Plaintiff John Doe; and adhere to a prior order of this court and immediately reconsider Doe’s

 due-process claim in light of a new University policy. Alternatively, the University asks us to

 find that the district court lacks jurisdiction over Doe’s due-process claim and order dismissal of

 that claim to the extent it seeks injunctive relief. Further, the University asks that we assign the

 underlying proceeding to a different district court judge. Separately, the University moves to

 stay the district court’s injunction preventing it from proceeding with its investigation and

 adjudication of Doe’s conduct if we are unable to promptly grant mandamus relief. Doe opposes

 a stay and moves for leave to file excess pages in his response. After the University sought relief

 in this court, the district court issued an order addressing pending motions below that effectively

 mooted their request for relief. Consequently, the University now moves to voluntarily dismiss

 the petition.

         The clerk may dismiss an appeal voluntarily if the parties file a signed dismissal

 agreement specifying how costs are to be paid. Fed. R. App. P. 42(b). The clerk may also
Case 2:18-cv-11776-AJT-EAS
             Case: 20-1248 ECF
                           Document:
                               No. 111
                                     23-1
                                        filed Filed:
                                              04/20/20
                                                     04/20/2020
                                                          PageID.2954
                                                                  Page: 2Page 2 of 3 (2 of 3)
                                            No. 20-1248
                                                -2-

 dismiss an appeal on an appellant’s motion on terms fixed by the court. Id. The University’s

 motion does not indicate agreement on how costs are to be paid.

        Courts “have broad discretion to grant voluntary motions to dismiss.” Am. Auto. Mfrs.

 Ass’n v. Comm’r, Mass. Dep’t of Envtl. Prot., 31 F.3d 18, 22 (1st Cir. 1994). And courts

 generally grant motions to voluntarily dismiss, see Twp. of Benton v. Cty. of Berrien, 570 F.2d

 114, 118−19 (6th Cir. 1978), provided that circumstances do not dictate otherwise. We see no

 reason to depart from this course in this matter.

        The motion to voluntarily dismiss is GRANTED. Costs are assigned to the University.

 See Fed. R. App. P. 39(a)(1). The mandamus petition is DISMISSED AS MOOT. The motions

 to stay and to exceed the page limit are DENIED AS MOOT.

                                               ENTERED BY ORDER OF THE COURT




                                               Deborah S. Hunt, Clerk
Case 2:18-cv-11776-AJT-EAS
             Case: 20-1248 ECF
                           Document:
                               No. 111
                                     23-2
                                        filed Filed:
                                              04/20/20
                                                     04/20/2020
                                                          PageID.2955
                                                                  Page: 1Page 3 of 3 (3 of 3)




                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                  100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt              POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
        Clerk                        CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov




                                                   Filed: April 20, 2020



 Stephen Joseph Cowen
 Jones Day
 150 W. Jefferson Avenue
 Suite 2100
 Detroit, MI 48226

 Ms. Deborah L. Gordon
 Law Offices
 33 Bloomfield Hills Parkway
 Suite 220
 Bloomfield Hills, MI 48304

                      Re: Case No. 20-1248, In re: University of Michigan, et al
                          Originating Case No. : 2:18-cv-11776

 Dear Counsel,

   The Court issued the enclosed Order today in this case.

                                                   Sincerely yours,

                                                   s/Jill E Colyer
                                                   Case Manager
                                                   Direct Dial No. 513-564-7024

 cc: Mr. Andrew J. Clopton
     Ms. Elizabeth Ann Marzotto Taylor
     Ms. Amanda Kelly Rice
     Mr. David J. Weaver

 Enclosure

 No mandate to issue
